Case 3:20-cv-00222-DPM Document 8 Filed 09/23/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
TERRY FOSTER and
JANIE BREWER PLAINTIFFS
v. No. 3:20-cv-222-DPM

INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL 1516, et
al. DEFENDANTS

ORDER

Foster and Brewer respectfully move for reconsideration, which
the Court has done. The difficulties presented by the complaint remain.
First, they neither demanded that Local 1516’s board take action nor
demonstrated that this demand would have been futile. Second, while
the statute speaks of fiduciary duties generally, as a whole it is directed
at a violation of those duties connected with Union money or other
property. Foster and Brewer’s case does not allege that kind of financial
misdealing. Motion, Doc. 7, denied.

So Ordered.

Pr gasled o-
D.P. Marshall Jr.
United States District Judge

<S KgKprtlfh / NADP
me ) MATEWVABMA AUAY
7

 
